SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1365
KA 12-00568
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBERT POPE, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (KRISTIN M. PREVE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Kenneth F. Case,
J.), rendered November 29, 2011. The judgment convicted defendant,
upon his plea of guilty, of robbery in the first degree (two counts)
and robbery in the second degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of two counts each of robbery in the first
degree (Penal Law § 160.15 [4]) and robbery in the second degree (§
160.10 [1]). County Court properly denied that part of defendant’s
motion seeking suppression of items of physical evidence seized from
the house where police officers located defendant on the day of the
robbery. The evidence at the suppression hearing established that
defendant was no more than a casual visitor having “relatively tenuous
ties” to the house (People v Ortiz, 83 NY2d 840, 842; see People v
Sommerville, 6 AD3d 1232, 1232, lv denied 3 NY3d 648). Defendant thus
lacked standing to seek suppression of items seized therefrom (see
People v Ramirez-Portoreal, 88 NY2d 99, 108; People v Rodriguez, 69
NY2d 159, 162). To the extent that defendant contends that the items
of physical evidence should have been suppressed as the fruit of a
Payton violation, we conclude that the court properly determined that
there was no such violation inasmuch as defendant was arrested outside
the house (see People v Roe, 73 NY2d 1004, 1006; People v Moskal, 262
AD2d 986, 987). Finally, the sentence is not unduly harsh or severe.




Entered:   January 3, 2014                         Frances E. Cafarell
                                                   Clerk of the Court